DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Oct. 29, 2021 has been entered. Claims 1-20 are pending. Claims 1, 4-5, 8-9 and 13 have been amended. Claims 18-20 are new. 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (JP 04-299935 A; made of record by applicant).
Regarding claim 1, Amano teaches a powder emulsifying agent comprising a saccharide, or glucose, an ester comprising a glycerin fatty acid ester and a sucrose fatty acid ester, and an inorganic salt (e.g. the alkali carbonate of Amano) (See English Translation pages 4-5). 

However, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose ester depending on the desired emulsifying properties of the powder emulsifying agent. As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as Amano teaches that sucrose fatty acid ester is present in the composition, it is merely routine experimentation, which is well understood, routine and conventional in the art, to vary the amount of sucrose fatty acid ester depending on the desired properties of the powder product.
Regarding claim 2, Amano discloses that the saccharide, or glucose, is in an amount of 100-500 parts by mass and the inorganic salt is present in an amount of 1-5 parts by mass (See Page 5). Therefore, the inorganic salt of Amano is present in an amount of 1 to 5 parts by mass relative to 100 parts by mass of the saccharide, which overlaps the claimed range of 0.01 to 3 parts by mass. In the case where the claimed prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 3 and 7, Amano discloses that the ester is in an amount of 100 parts by mass and the inorganic salt is present in an amount of 1-5 parts by mass (See Page 5). Therefore, the inorganic salt of Amano is present in an amount of 1 to 5 parts by mass relative to 100 parts by mass of the ester, which overlaps the claimed range of 0.01 to 3 parts by mass. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 4 and 8-9, Amano discloses that the glycerin fatty acid ester is in an amount of 100 parts by mass and the sucrose fatty acid ester is in an amount of 0.1-10 parts by mass (See Pages 4-5). Therefore, the glycerin ester of Amano is present in an amount of 100 parts by mass relative to 0.1-10 parts by mass of the sucrose ester, while the claim requires 100 parts by mass sucrose ester and 20 to 100 parts by mass of the glycerin ester. 
However, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose ester depending on the desired emulsifying properties of the powder emulsifying agent. As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 5, Amano further teaches drying an aqueous dispersion of the saccharide, the ester, and the inorganic salt (See Examples, pages 5-6).
Amano discloses that the glycerin fatty acid ester is in an amount of 100 parts by mass and the sucrose fatty acid ester is in an amount of 0.1-10 parts by mass (See Pages 4-5). Therefore, the glycerin ester of Amano is present in an amount of 100 parts by mass relative to 0.1-10 parts by mass of the sucrose ester, while the claim requires 100 parts by mass sucrose ester and 10 to 150 parts by mass of the glycerin ester. 
However, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose ester depending on the desired emulsifying properties of the powder emulsifying agent. As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as Amano teaches that sucrose fatty acid ester is present in the composition, it is merely routine experimentation, which is well understood, routine and conventional in the art, to vary the amount of sucrose fatty acid ester depending on the desired properties of the powder product.
Regarding claim 6, Amano teaches a food composition comprising the powder emulsifying agent as described above (see page 5 and Examples). 
Regarding claims 10-12 and 14-17, Amano teaches a food composition comprising the powder emulsifying agent as described above (see page 5 and Examples). 
Regarding claims 13 and 18, Amano discloses that the glycerin fatty acid ester is in an amount of 100 parts by mass and the sucrose fatty acid ester is in an amount of 0.1-10 parts by mass (See Pages 4-5). Therefore, the glycerin ester of Amano is present in an amount of 100 parts by mass relative to 0.1-10 parts by mass of the sucrose ester, while the claim requires 100 parts by mass sucrose ester and 30 to 70 parts by mass of the glycerin ester. 
However, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose ester depending on the desired emulsifying properties of the powder emulsifying agent. As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as Amano teaches that sucrose fatty acid ester is present in the composition, it is merely routine experimentation, which is well understood, routine and conventional in the art, to vary the amount of sucrose fatty acid ester depending on the desired properties of the powder product.

Regarding claims 19-20, Amano further teaches that the sucrose fatty acid ester can have a varying degree of esterification (page 4, English Translation). 
It would have been obvious to one of ordinary skill in the art to vary the degree of esterification of the sucrose fatty acid ester depending on the desired properties of the emulsifier composition. One of ordinary skill can vary the degree of esterification through routine experimentation to arrive at an optimum degree of esterification for the sucrose fatty acid ester in order to give the emulsifier desired properties, which is well understood, routine and conventional in the art. 



Response to Arguments
Applicant’s amendments and arguments have overcome the 112(b) and 102 rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 6-7 that the prior art fails to teach the claimed amount of sucrose fatty acid ester and glucose fatty acid ester. However, applicant has not provided any reasoning why the claimed amounts are not obvious over the prior art and is merely stating that the prior art fails to teach the claim amounts. 
This is not found persuasive as the rejection above is an obviousness type rejection. The examiner recognizes that the prior art fails to teach the claimed amounts. However, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose ester depending on the desired emulsifying properties of the powder emulsifying agent. As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as Amano teaches that sucrose fatty acid ester is present in the composition, it is merely routine experimentation, which is well understood, routine and conventional in the art, to vary the amount of sucrose fatty acid ester depending on the desired properties of the powder product.
Applicant has not providing any reasoning as to why the claimed amounts are not obvious or provided data showing criticality or unexpectedness over the prior art and therefore this argument is not found convincing. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A COX/Primary Examiner, Art Unit 1791